UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-7259


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

JEROME RAMAAL HEATH, a/k/a Ro,

                   Defendant - Appellant.



                                     No. 20-7790


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

JEROME RAMAAL HEATH, a/k/a Ro,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cr-00035-RGD-RJK-1)


Submitted: January 28, 2021                                Decided: February 5, 2021
Before MOTZ, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Ramaal Heath, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jerome Ramaal Heath, a federal prisoner, appeals from the district court’s orders

denying Heath’s second motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239, and dismissing without prejudice Heath’s motion for

reconsideration. With respect to the denial of Heath’s second motion for compassionate

release, we have reviewed the record and discern no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Heath, No. 2:18-cr-

00035-RGD-RJK-1 (E.D. Va. Aug. 12, 2020). As for the dismissal of Heath’s motion for

reconsideration, Heath’s informal briefs do not challenge the basis for the district court’s

dismissal. Heath has thus forfeited appellate review of the district court’s order dismissing

his motion for reconsideration. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”).

       Accordingly, we affirm the district court’s orders. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                               3